Name: Commission Regulation (EC) No 1419/95 of 23 June 1995 amending Regulation (EC) No 437/95 laying down detailed rules for granting a special refund for exports of poultrymeat sector products to certain third countries
 Type: Regulation
 Subject Matter: cooperation policy;  trade policy;  animal product;  foodstuff
 Date Published: nan

 No L 141 /8 | en Official Journal of the European Communities 24. 6. 95 COMMISSION REGULATION (EC) No 1419/95 of 23 June 1995 amending Regulation (EC) No 437/95 laying down detailed rules for granting a special refund for exports of poultrymeat sector products to certain third countries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organization of the market in poultrymeat ('), as last amended by the Act of Accession of Austria, Finland and Sweden and by Regula ­ tion (EC) No 3290/94 (2), and in particular Article 9 (3) thereof, Having regard to Council Regulation (EEC) No 2779/75 of 29 October 1975 laying down general rules for granting export refunds on poultrymeat and criteria for fixing the amount of such refunds (3), and in particular Article 7 (3) thereof, Whereas Commission Regulation (EC) No 437/95 (4), as amended by Regulation (EC) No 973/95 (*), lays down detailed rules for granting a special refund for exports of poultrymeat sector products to certain third countries ; Whereas the certificates issued pursuant to Regulation (EC) No 437/95 are subject to the provisions of Commis ­ sion Regulation (EC) No 1521 /94 of 29 June 1994 limi ­ ting the period of validity of export licences both with and without advance fixing of the export refund (6) ; whereas, in order to facilitate the marketing of remaining quantities, the access of operators to the arrangements provided for by Regulation (EC) No 437/95 should be made more flexible ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, HAS ADOPTED THIS REGULATION : Article 1 Article 1 ( 1 ) of Regulation (EC) No 437/95 is hereby amended as follows : 1 . Point (a) is replaced by the following : '(a) products must be exported for consumption in Russia, Azerbaijan , Armenia, Georgia, Tajikistan, Uzbekistan, Albania, Angola or Iran 2. Point (c) is deleted. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 June 1 995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 282, 1 . 11 . 1975, p. 77. (2) OJ No L 349, 31 . 12 . 1994, p. 105. (3) OJ No L 282, 1 . 11 . 1975, p. 90 . (4) OJ No L 45, 1 . 3 . 1995, p. 30. 0 OJ No L 97, 29. 4. 1995, p. 65. (6) OJ No L 162, 30. 6 . 1994, p. 47.